DETAILED ACTION
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 discloses, “a system comprising: a storage device having a first type of volatile memory and a second type of volatile memory; a host device coupled to the storage device, the host device configured to issue commands to the storage device to store and retrieve information of the system; wherein the host device includes a memory map of the storage device and latency information associated with each command of the commands; wherein the host device is configured to sort pending commands according to the latency information and to intermix commands for the first type of volatile memory and commands for the second type of volatile memory to provide a command schedule and to maintain an efficiency of a data interface between the host device and the storage device greater than 90% as measured from transmission of a first command for the first type of volatile memory to completion of the first command at the storage device; and wherein a latency of the first command is greater than an accumulated latency of a multiple serially issued commands for the second type of volatile memory.”  King US Patent Application Publication No. 2015/0356048 (originally cited in IDS filed 8/19/2021) describes a system comprising a memory die that may include any type of memory, however it is not specified that the memory may be of two volatile types, host device including a memory map of a storage device and latency information associated with each command, host device configured to sort pending commands according to latency information and to intermix commands to maintain an efficiency of Rotithor et al. US Patent Application Publication No. 2005/0091460 (originally cited in IDS filed 8/19/2021) describes a method of out of order memory scheduling that may improve command and data bus utilization but it does not specify two types of volatile memory devices, host device including a memory map of a storage device and latency information associated with each command, host device configured to sort pending commands according to latency information and to intermix commands to maintain an efficiency of a data interface between the host device and the storage device.  Keil et al. US Patent Application Publication No. 2020/0065028 describes comparing calculated efficiency with specified target efficiency and changing scheduling if calculated efficiency is below the specified value but it does not specify two types of volatile memory devices, host device including a memory map of a storage device and latency information associated with each command, host device configured to sort pending commands according to latency information and to intermix commands to maintain an efficiency of a data interface between the host device and the storage device.  Volpe et al. US Patent No. 10593380 describes performance monitoring for storage-class memory determining utilization rate may include the percentage of time during which there are commands on the bus(es) or bandwidth utilization as a fraction of the maximum achievable bandwidth of the bus(es) but it does not specify two types of volatile memory devices, host device including a memory map of a storage device and latency information associated with each command, host device configured to sort pending commands according to latency information and to intermix commands to maintain an efficiency of a data interface between the host device and the storage Frolikov US Patent Application Publication No. 2019/0265909 describes latency-based scheduling of command processing in data storage devices but it does not specify two types of volatile memory devices, host device including a memory map of a storage device and latency information associated with each command, host device configured to sort pending commands according to latency information and to intermix commands to maintain an efficiency of a data interface between the host device and the storage device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 18, 2021

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136